DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/17/2022 is acknowledged. All remaining claims are drawn to the elected invention. The requirement for election of species is withdrawn, as the independent claim (claim 42) is free of the prior art.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text of certain of the drawings is illegible because of size, shading (text placed over colored or shaded elements), color (which does not permit adequate reproduction), lightness or blurriness (see figures 1, 2, 3a, 3b, 8, 9, 10, 11, 13a, 13b, 13e, 14a, 16b, 17b, 17c, 18, 19, 20a, 22a-f, 23a-b). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 145 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 145 depends from claim 80, which has been cancelled.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 42, from which claim 33 depends, already recites that the oligonucleotides comprise an index barcode segment. It is therefore unclear whether claim 33 requires an additional index barcode segment (because of the language “each oligonucleotide molecule further comprises an index barcode segment positioned between the amplification segment and the hybridization segment”). If the claim is referring to the same index barcode already recited in claim 42, then claim 33 should simply state “wherein the index barcode segment is positioned between the amplification segment and the hybridization segment”.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 recites “between the RNA polymerase promoter segment”. Claim 34 depends from claim 33, which depends from claim 42. Neither of these claims recites an RNA polymerase promoter segment (this element is recited in claim 22).

Conclusion
Claims 33, 34 and 145 are rejected. Claims 22-28, 31-32, 37-42, 139-144 are allowed. The prior art does not disclose or suggest detecting open DNA/chromatin in a cell by introducing reversibly blocked, barcoded oligonucleotides into the cell, annealing the oligonucleotides to regions of open DNA, activating the oligonucleotides to remove the block, and extending the unblocked oligonucleotides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637